Clarke, J.
(dissenting):
I dissent. It seems to me that a successful scheme has been devised to evade the statute. No claim against the employer( arose until the execution of the assignment- of salary. Within three days after such assignment the employer received a copy of the assignment • as the statute required. What has the employer — the defendant herein- — : to complain of? It received'due-notice in time to protect itself against a double payment and is protected by the assignment from any further demand on the part of ■ the employee on the assigned claim.
That employee chose to make his bargain with the money lender in a State which has no usury law. But the fact that he made, an unwise contract puts no additional burden on the *441employer who is only called to pay what is concededly due the employee to his assignee upon due notice.
.The determination of the Appellate Term should be reversed.
Scott, J., concurred.
Determination affirmed, with costs.